Citation Nr: 0805198	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  97-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1971, June 1973 to October 1973, and April 1974 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  This case was before the Board in June 1998, 
at which time the Board remanded the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a psychiatric disorder.  In an October 
2002 decision, the Board granted the veteran's request to 
reopen his claim for service connection for a psychiatric 
disability.  In June 2003 and September 2004, the Board 
remanded the veteran's case to the RO for additional 
development.  The veteran testified before the undersigned at 
a hearing in July 2005.  

In December 2005, the appellant's claim regarding service 
connection for a psychiatric disorder was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
1991) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  In March 2006, the 
expert medical opinion was received and was referred to the 
appellant through his representative for review and the 
submission of any additional evidence or argument.  38 C.F.R. 
§ 20.1304(c) (2005).  In June 2006, the veteran submitted 
additional argument and requested a remand to the RO for 
initial review of this new evidence.  In compliance with the 
veteran's request, the veteran's case was remanded in July 
2006.  The case is again before the Board for final appellate 
review.  

In a statement dated in April 2007 to the VA Appeals 
Management Center (AMC), the veteran indicated that he was 
under a very severe financial hardship.  He also mentioned 
that he had major surgery in March 2007, which prevented him 
from acquiring additional income from other resources.  In 
essence, he raised a motion for advancement on the docket 
under 38 C.F.R. § 20.900(c) (2007).  Although there may be 
sufficient cause to advance this appeal on the docket, the 
Board will dismiss this motion as moot, in that the Board is 
in the process of finalizing the decision herein.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 
 
2. The veteran does not have a psychiatric disorder that 
began during active service or as a consequence of active 
service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in, aggravated by, 
or incurred as a consequence of active service, nor may a 
psychosis be presumed to have been so incurred. 38 U.S.C.A. § 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2003 
letter addressed the veteran's clam for service connection.  
The letter explained the evidence necessary to substantiate a 
claim for service connection.  They also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  Additionally the letter advised the 
veteran to submit any evidence in his possession pertinent to 
his claim.  Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards at that time (this notice was 
provided in October 2006), such notice would only be relevant 
if the benefits sought were being granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
The veteran's claim in this case began before the passage of 
the VCAA.  Consequently, although VCAA notice was not given 
prior to the rating on appeal, the appellant had ample 
opportunity to respond to the notice letters and to 
supplement the record after notice was given.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  The veteran was also provided with a VA 
examination in relation to his claim.  The Board also 
procured a VHA opinion by a Board-certified specialist in 
psychiatry and neurology.  The veteran has not identified any 
additional evidence pertinent to this claim.  

In written arguments dated in January 2008, the veteran's 
representative requested that the veteran's case be remanded 
for the purpose of another VA psychiatric examination.  In 
support of this request, the representative pointed to the 
VHA expert's opinion in which it was commented that "a chart 
review cannot substitute for actual patient interview."  
This statement was made in the context of the numerous 
diagnoses of record throughout the years because the expert 
goes on to explain that the "challenge in this review is to 
attempt to consolidate the myriad diagnoses this patient has 
received over the years into a concise diagnostic category."  
While the Board has considered the representative's request 
for an additional examination, the Board finds that the VHA 
expert's opinion does not mandate that another examination is 
in order.  Rather, it is also clear that the VHA expert had 
the opportunity to complete a thorough longitudinal review of 
the entire record.  The expert had full knowledge of the 
multiplicity of diagnoses over the years.  Nevertheless, 
however the veteran's psychiatric disorder is classified 
(including with recognition that psychiatric classifications 
had evolved over the years, with some terminology becoming 
obsolete in later years), the VHA expert was very clear that 
the current psychiatric problems are not related to service.  
There was no ambiguity in that response.  In sum, further 
examination is not in order.  

The January 2008 arguments also contend that a Stegall 
violation occurred due to noncompliance with the Board's July 
2006 remand.  The Board is obligated by law to ensure that 
the RO complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998).  In the July 2006 remand, the entire 
record was to be reviewed by the agency of original 
jurisdiction, with consideration of new evidence; a 
supplemental statement of the case (SSOC) was to be furnished 
if the benefit sought on appeal was not granted.  The 
subsequent SSOC focused on the negative nexus opinion in lieu 
of a discussion of all pieces of evidence.  Since the 
evidence pertinent to the ultimate issue in the case was 
discussed in the SSOC, the Board does not find a due process 
error which requires another remand.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).         

In essence, VA's assistance obligations are met.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review. 


Factual Background

Service medical records from the veteran's first two periods 
of active service are negative for psychiatric abnormalities. 
At the time of the veteran's entrance examination into his 
third period of service in May 1974, psychiatric evaluation 
was normal. 
 
Service medical records dated in March 1975 show that the 
veteran had been followed at the mental health clinic since 
October 1974 for marital problems. He was admitted after 
becoming extremely anxious upon learning of his wife's 
infidelity. The diagnoses were situational anxiety reaction 
and inadequate personality. 
 
An April 1975 Memorandum from a Staff Judge Advocate 
indicates that an administrative discharge action for the 
veteran was initiated in March 1975. A review of his case 
revealed that he received a letter of counseling for failure 
to repair on two occasions; a letter of reprimand for failure 
to repair on two occasions and for disrespect to an officer; 
a letter of counseling for another violation; and a letter of 
reprimand thereafter for failure to repair. A psychiatric 
evaluation indicated that the veteran was not likely to 
adjust; the diagnosis was inadequate personality disorder. 
 
The veteran was hospitalized at a VA facility in April 1975 
by transfer from a Navy Hospital. The diagnoses were 
malingering; multiple drug abuse; and emotionally unstable 
personality. 
 
The veteran was hospitalized at a VA facility in May 1975 for 
family troubles centering about his small child. The 
diagnosis was observation for psychosis, not found. 
 
The veteran was hospitalized at a private facility in 
November to December 1980 for acute anxiety and depressive 
symptoms associated with severe marital discord. The final 
diagnosis was adult situational reaction, severe, with 
depression. A private psychosocial evaluation was 
accomplished in December 1981 when the veteran had homicidal 
thoughts toward his wife and a judge. The veteran appeared 
depressed due to his wife's harassments. His divorce was 
pending in a week's time. It was noted that the veteran was 
employed as a truck driver. He was hospitalized from early 
December 1981 to February 1982. The final diagnoses were 
adult situational reaction and emotionally unstable 
personality. 
 
VA psychiatric clinic records of April 1983 reveal that the 
veteran was evaluated because of a history of multiple 
psychiatric hospitalizations since 1971. On examination, 
there was no evidence of formal thought disorder or 
systematized delusions. The diagnosis was probable paranoid 
schizophrenia. On psychiatric evaluation later in April 1983 
during a period of hospitalization, the diagnostic impression 
was schizoid personality. In July 1983, the diagnostic 
impression was adjustment disorder with mixed emotional 
features. Treatment records of October and November 1983 show 
a diagnosis of schizophrenia, paranoid type. 

A November 1983 statement from a doctor with the Federal 
Prison System indicates that the veteran was treated in that 
year and his schizophrenia appeared to be well- controlled on 
medication. A history of psychiatric discharge from the Air 
Force was noted. 
 
A psychological evaluation associated with a referral by the 
veteran's parole officer in February 1989 shows diagnoses of 
polysubstance abuse (in remission) and antisocial personality 
disorder. Private mental health records in July 1990 reveal 
diagnoses of antisocial personality disorder and cocaine 
abuse. 
 
An August 1990 psychiatric report made in conjunction with 
Social Security Administration (SSA) benefits demonstrates 
the diagnoses of mild mental retardation; polysubstance 
abuse; intermittent explosive disorder; and paranoid type 
schizophrenia. An October 1990 medical report that was 
accomplished for SSA purposes shows pertinent diagnostic 
impressions of major depressive disorder, continuous, with 
psychotic episodes and schizoid personality disorder. The 
history that the veteran provided in 1982 with his initial 
application indicated that he reported that the onset of his 
illness was at age 19 while in the military; he stated that 
he was discharged from service with a psychiatric condition. 
The overall impression was that the veteran showed a residual 
psychosis, mainly depressive; it was difficult to make a 
diagnosis of schizophrenic disorder at that time. 
 
A private medical report dated in June 1993 reveals a 
diagnostic impression of possible dysphoric manic episode 
versus severe major depression with agitation. 

An August 1993 decision from an administrative law judge of 
the SSA shows that the veteran was awarded disability 
benefits based on various physical and mental disabilities, 
including antisocial personality disorder, schizoid 
personality disorder, borderline intellectual functioning, 
and major depression with agitation and psychotic features. 
The SSA disability determination form shows that the 
veteran's disability benefits were granted for a primary 
diagnosis of congenital bilateral foot deformities and for a 
secondary diagnosis of antisocial personality disorder. A 
subsequent SSA continuance of disability determination showed 
that the primary diagnosis was mood disorder. 

The veteran was afforded a VA examination in February 1994; 
the examiner stated that the claims file was not available 
for review. He reported a history of lifelong depression. The 
diagnoses were bipolar disorder, depressed, with psychotic 
features and polysubstance abuse.  
  
March 1997 and April 2001 letters from the veteran's ex-wife 
indicate that he was  
in good health when they married, shortly after he enlisted 
into the Air Force. After about 4 months, he began to 
complain of not feeling well for certain physical reasons. 
One weekend, the veteran found her and another man, and the 
veteran became extremely upset. Thereafter, the veteran 
called her to tell her that he was "being kicked out of the 
military service" for "real bad nerves." After the veteran 
returned home, he was never the same as far as getting along 
with people. They had tried to work their marriage out. The 
veteran felt that the military had betrayed him. 
 
The veteran testified at a hearing at the RO in April 1997. 
The veteran explained that prior to service he never had 
problems with his nerves. He described being a "hyper" 
child who got into a lot of trouble, but he was never 
hospitalized for nerves before the military. He began 
outpatient treatment after he got out of service. P. 5.  

A letter dated in September 1999 from a school friend of the 
veteran's indicates that the veteran had a strange behavior 
about him during their growing years; he always had certain 
mood swings. The veteran was teased with the name of "pill 
head" because he was on medication for his nerves. After 
reaching the teen years, the veteran seemed to start getting 
better, as if a healing in his mind had taken place, and he 
was more pleasant to be around. Once he went into the 
military, he regressed, and it was as if his mental problems 
had started again. The incident that occurred during service 
was his wife being caught at a hotel with a sergeant. The 
veteran told him that the military "gave him the boot and 
messed up [hisj mind." 

An August 2000 evaluation from a private licensed 
psychologist shows that the veteran reported having 
difficulty with depression all of his life; he stated that he 
believed it started when he was about fourteen years of age.  
Following mental status examination, the diagnoses were 
consider recurrent major depression and rule out paranoid 
schizophrenia.  In additional commentary, the psychologist 
noted that the veteran stated that he was going through a 
depression at that time because of his health going downhill 
since he worked for a bus company in 1998-99.  Additionally, 
the veteran's 25 year old daughter died in January 2000 due 
to thalassemia.   
 
VA outpatient treatment records dated from 2000 show 
treatment for major depressive disorder. Bipolar disorder was 
diagnosed in 2002. 
 
The veteran was afforded a VA psychiatric examination in 
January 2003. The veteran's claims files were available for 
review. The veteran reported that he was given a discharge 
from the military in 1975 for depression, after he caught his 
wife in a room with his sergeant. Any history of depression 
prior to that was denied. He stated that the diagnosis in 
1998 was "manic depression." The psychiatric diagnosis was 
depressive disorder, not otherwise specified. The examiner 
opined that the veteran's records suggested that he 
experienced a period of depression following his marital 
problems, which according to his statements then resolved. 
The examiner found no evidence that the veteran had any 
period of psychosis within a year of his military service, 
and it was not found that a current depression is a 
continuation of the depression experienced in the military. 
 
Following a review of the veteran's claims files and 
additional treatment records, the examiner provided an 
addendum in November 2003. The examiner stated that the 
opinion remained the same as in January 2003, with the 
addition that there were several references to personality 
disorders in the records. 

A September 2004 evaluation of the veteran from a private 
clinical psychologist shows that the veteran reported having 
been diagnosed with bipolar disorder 10 years before.  He 
stated that he continued to have episodes of depression and 
mania.  Following mental status examination, the diagnoses 
were bipolar disorder and schizoid personality disorder.   
 
The veteran testified at a hearing before the Board in July 
2005. The veteran stated that during service he had asked his 
supervisor to spend some time with his wife, but they went to 
a hotel room. The veteran was very distressed because the 
supervisor was like a father figure to him. P. 8-10. He very 
shortly thereafter received a medical discharge from the 
service. P. 11. The veteran believed that the onset of a 
psychiatric disability was in the service. P. 19. 

A VHA specialist opinion dated in March 2006 shows that the 
Board-certified doctor of psychiatry and neurology reviewed 
the veteran's claims files prior to rendering an opinion.  In 
brief, the specialist found that the veteran's current 
psychiatric disorders were unrelated to service and that a 
psychosis was not shown to a degree of 10 percent within one 
year of service separation.  The multiaxial 
assessment/diagnoses were major depressive disorder with 
psychotic features and personality disorder.  It was 
acknowledged that there were myriad diagnoses of record and 
that psychiatric illnesses were heterogeneous and occurred 
along a continuum.  The specialist also pointed out that 
diagnoses such as "inadequate personality disorder," 
"emotionally unstable personality," and "adult situational 
reaction" were no longer found in current diagnostic 
assessment categories.  With respect to schizophrenia [and 
other psychotic illnesses], the specialist could not 
establish that any discrete psychotic disorder was present 
during service or within one year of the veteran's discharge 
from the military.  The specialist observed that the 
veteran's written communications found throughout the claims 
files did not demonstrate evidence of a psychosis; the 
letters were coherent, logical and goal-directed, without any 
hint of formal thought disorder, paranoia or bizarre 
delusions.  

The specialist went on to state that depression and anxiety 
presenting within the context of a personality disorder would 
be apt to increase the likelihood of psychotic symptoms 
emerging in response to stress.  It was observed that the 
veteran had received various personality disorder diagnoses.  
This was felt to be consistent with his childhood history 
which was chaotic and violent, thus setting the stage for a 
personality disorder as well as lifelong depression 
(dysthymia).  As to the veteran's account of finding his wife 
in bed with another man during service, the VHA expert 
explained how this would not result in the development of his 
psychiatric problems.  The final opinions were that it was 
not as likely as not that the current psychiatric disorders 
were causally related to service, and that the available 
evidence does not support the presence of a psychosis to a 
degree of 10 percent within one year of discharge from 
service.            

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain listed, chronic disabilities, including psychoses, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  A personality disorder is not a disease or 
injury within the meaning of applicable legislation for the 
payment of compensation benefits.  38 C.F.R. § 3.303(c) 
(2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Analysis

Initially, the Board is aware that every person employed in 
the active military, naval, or air service shall be taken to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  In written 
arguments dated in January 2008, the veteran's representative 
asserts that the presumption of soundness attaches in this 
case.  The Board concurs with that assessment.  In this case, 
the veteran's service entry examinations all show normal 
psychiatric examinations.  Additionally, there is otherwise 
no clear and unmistakable evidence that shows that an 
acquired psychiatric disorder was present prior to entry into 
service for any of the periods of the veteran's active duty.  
38 C.F.R. § 3.304(b).  Accordingly, the analysis in this case 
goes to direct service connection.  See U.S.C.A. §§  1110, 
1131; 38 C.F.R. 
§§ 3.303, 3.304.  

During service, the veteran was seen for psychiatric 
evaluation.  Significantly, the diagnosis following 
psychiatric evaluation in association with the administrative 
service discharge was inadequate personality disorder.  As 
provided by law and regulation, a personality disorder is not 
a disease or injury within the meaning of applicable 
legislation for the payment of compensation benefits.  
38 C.F.R. § 3.303(c) (2007).  That is, such disorder is not 
one that is recognized for a grant of service connection.  

The Board's discussion does not stop there, however.   
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Subsequent to 
service, the veteran received multiple other psychiatric 
diagnoses for which service connection may be granted, 
including a psychotic disorder such as schizophrenia.  A 
psychosis is presumed to have been incurred in service if 
such disorder becomes manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. 
§§ 3.307, 3.309.   As the Board is prohibited from 
substituting its own unsubstantiated medical opinions (See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the Board 
sought a medical opinion from a VHA expert in psychiatry 
regarding whether a psychosis was present to the required 
degree within one year of service.  This opinion is 
considered to be of high probative value by the Board since 
the expert is a recognized Board-certified doctor in the 
pertinent field.  This expertise can be relied on to 
distinguish between the varieties of symptoms of different 
mental disorders.  This expert had the veteran's multiple 
claims files for review, and it is clear that this expert 
reviewed them, given the discussion of all the various pieces 
of evidence prior to rendering a conclusion.  Significantly, 
this expert concluded that there was no evidence of a 
psychosis to a degree of 10 percent within one year of 
service separation.  There is no other expert opinion to the 
contrary.  Consequently, the Board cannot conclude that 
service connection is warranted on a presumptive basis.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (It is the 
Board's responsibility to weigh and assess the credibility of 
the medical evidence of record).   

As to a claim for direct service connection, a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).  There 
must be medical evidence of a nexus relating an in-service 
event, disease or injury, and any current disability. Caluza 
v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Clearly, the veteran believes that his 
current psychiatric problems are related to events in the 
service.  He testified as to the unfortunate situation during 
service in which his wife was found in bed with his 
supervisor, both people in whom he had placed trust.  While 
the veteran is competent to state his feelings from that 
incident, there is no evidence of record that he possesses 
other than a layperson's knowledge of medicine/psychiatry.  
As recognized by the Court, only someone with demonstrated 
medical knowledge greater than that of a layperson can offer 
a competent medical opinion as to the cause of the veteran's 
current psychiatric disorders.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 
Because the veteran has not demonstrated the necessary 
expertise, his opinion as to the nexus to service (or not) of 
his psychiatric disorder is not competent evidence.

Similarly, the veteran's ex-wife has described what she 
observed and what was told to her by the veteran.  However, 
there is no indication that she has the medical background to 
be able to provide a competent opinion with regard to medical 
diagnosis or causation.  Id.  

When the Board reviews the competent medical evidence, it 
must be concluded that such evidence does not support the 
veteran's claim.  The veteran was provided a VA examination 
in January 2003, following which the examiner provided an 
opinion that did not support the veteran's claim on either a 
direct or presumptive basis.  There are other private medical 
reports of record, but they do not contain a nexus between 
any current findings and military service.  Similarly, SSA 
records also do not provide such support.  Some records 
reference the veteran's history of military service, 
including that he was "discharged from service with a 
psychiatric condition," but no records relate his current 
psychiatric problems to service.  Moreover, the reports 
relating this history do not include the full information 
from the service records - that the release from service was 
based on a personality disorder that is not a disability for 
compensation purposes.  38 C.F.R. § 3.303.  Additionally, 
some records specify other, nonservice-related reasons as a 
link to current symptoms.  For example, the August 2000 
private evaluation noted the veteran's declining health and a 
death in the family as impacting his mental health.  

In order to ensure that all possible factors and theories of 
entitlement were considered, the Board obtained an opinion 
from a VHA specialist in March 2006.  As previously 
discussed, this opinion is very thorough and of high 
probative value, given the pedigree of the expert.  In 
formulating the opinion, the specialist was aware of the 
events that occurred during the veteran's military service as 
well as the symptoms shown during service and subsequent 
thereto, and these were discussed in conjunction with the 
evidentiary record.  In the context of the entire disability 
picture, the Board-certified doctor found that it was not as 
likely as not that the veteran's current psychiatric 
disabilities were causally related to service.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for service connection for a 
psychiatric disorder. The evidence is not so evenly balanced 
so as to allow application of the benefit-of- the- doubt rule 
as required by law and VA regulation.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).   


ORDER

Service connection for a psychiatric disability is denied.  
.



		
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals





